Citation Nr: 1637982	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-01 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than February 7, 2005, for the grant of service connection for panic disorder with agoraphobia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Army from August 1973 to July 1976 and from August 1981 to March 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which granted service connection for panic disorder with agoraphobia effective from February 7, 2005.


FINDING OF FACT

Service connection for psychoneurosis was denied in a May 2001 Board decision, and the Veteran filed a new claim for service connection for a nervous disorder on February 7, 2005.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 7, 2005, for the grant of service connection for panic disorder with agoraphobia have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.160(d), 3.400, 20.1100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Effective Date

Section 5110(a), Title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."

With respect to claims to reopen, the effective date for an award of benefits will be the date of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (r) (2015).  The U.S. Court of Appeals for Veterans Claims (Court) held in Sears v. Principi, 16 Vet. App. 244, 248 (2002), that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  See also Cook v. Principi, 258 F.3d 1311, 1314   (Fed. Cir. 2001) (affirming assignment of an effective date for a service-connection award based upon the reopened claim as the date on which the Veteran first sought to reopen his claim).

Historically, the Veteran was denied service connection for psychoneurosis in a May 30, 2001, Board decision.  The Veteran did not file any motions to reconsider or vacate that decision, and he did not file an appeal to the Court.  Therefore, that Board decision was a final disallowance of the claim.  38 C.F.R. §§ 3.160 (d), 20.1100.

On February 7, 2005, the Veteran sought to reopen his claim service connection for a nervous condition, and the claim was reopened and ultimately granted in the May 2010 rating decision on appeal.  An effective date of February 7, 2005, was assigned, consistent with the date of the Veteran's request to reopen his claim.

The Veteran has argued for an effective date of either April 28, 1998 (when he previously submitted a claim) or May 22, 1998 (when that claim was received).  See July 2010 Notice of Disagreement.  However, as noted above, the effective date for reopened claims is the date the request to reopen was received, which in this case is February 7, 2005.

The Veteran may also be awarded an earlier effective date if he filed a claim for service connection for a nervous condition in between May 30, 2001, and February 7, 2005, which was not acknowledged by VA.  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  However, a review of the claims file reflects no submission within the specified time period that could be construed as such a claim.

Finally, while the Veteran may have been diagnosed with panic disorder or another psychiatric condition prior to February 2005, this also does not warrant an earlier effective date.  See Lalonde v. West, 12 Vet. App. 377 (1999) (the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but instead on the date that the application upon which service connection was eventually awarded was filed with VA).

For these reasons, an effective date earlier than February 7, 2005, for the grant of service connection for panic disorder with agoraphobia is not warranted.

II.  The Duties to Notify and Assist

In cases where service connection has been granted and an effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

Moreover, the VCAA has been held not to apply to claims that turn on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).  As discussed above, there is no material issue of fact to be determined.  That is, the circumstances of the Veteran's prior denials, and the date his claim to reopen was received, are not in dispute.  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  As such, no further action is required pursuant to the VCAA.


ORDER

An effective date earlier than February 7, 2005, for the grant of service connection for panic disorder with agoraphobia is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


